UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-7843 4Kids Entertainment, Inc. (Exact name of registrant as specified in its charter) New York13-2691380 (State or other jurisdiction of(I.R.S. Employer incorporation or organization)Identification No.) 53 West 23rd Street, New York, New York10010 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (212) 758-7666 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filerNon-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The aggregate market value of the voting stock held by non-affiliates of the registrant, based on the closing price of the Common Stock on June 30, 2010 as reported on the OTC Bulletin Board, was approximately $4,976,372. The calculation of the aggregate market value of voting stock excludes shares of Common Stock held by current executive officers, directors, and stockholders that the registrant has concluded are affiliates of the registrant. Exclusion of such shares should not be construed to indicate that any such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant or that such person is controlled by or under common control with the registrant. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Common Stock, $.01 Par Value13,528,958 (Title of Class)(No. of Shares Outstanding at March 30, 2011) Portions of the registrant’s Proxy Statement for the Annual Meeting of Stockholders to be held on May 25, 2011 are incorporated by reference into Part III of this Annual Reporton Form 10-K. Explanatory Note 4Kids Entertainment, Inc. (the “Company”) is filing this amendment to our Annual Report on Form 10-K for the year ended December 31, 2010, which was originally filed with the Securities and Exchange Commission (the “SEC”) on March 31, 2011 (the “Original Filing”). This Amendment is filed for the purposes of correcting the approximate number of holders of record of the Company’s Common Stock on March 30, 2011 reported by the Company in Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities to be 284, rather than 4,830, and adding the following risk factor to the end of Item 1A.Risk Factors: Because we have less than 300 record holders of our common stock, we may elect at any time to terminate our reporting obligations under the Securities Exchange Act.If we choose to do so, our stock price would likely decline. Because we have less than 300 record holders of our common stock, we can suspend our reporting obligations under the Securities Exchange Act at any time by filing a Form 15 with the SEC.If we were to terminate our reporting obligations, we would no longer be required to file periodic reports, including financial information, proxy solicitation materials, or other information with the SEC.This action would cause our common stock to be de-listed from the OTC Bulletin Board, which would likely negative affect the liquidity, trading volume and trading prices of our common stock.In addition, our ability to raise financing could be negatively impacted due to a lack of publicly available information about the Company. This Amendment does not reflect events occurring after the filing of the Original Filing and no attempt has been made in this Amendment to modify or update other disclosures as presented in the Original Filing. All other Items of the Original Filing have been omitted from this Amendment.Accordingly, this Amendment should be read in conjunction with our filings with the SEC subsequent to the filing of the Original Filing. Exhibits (a) Exhibits Certification of principle executive officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Joint Certification of principle executive officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 1 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 4KIDS ENTERTAINMENT, INC. Date: May 13, 2011 By/s/ Samuel R. Newborn Samuel R. Newborn Executive Vice President and General Counsel (principal executive officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: May 13, 2011 /s/ Bruce R. Foster Bruce R. Foster, Executive Vice President and Chief Financial Officer (principal Financial and chief accounting officer ) Date: May 13, 2011 /s/ Samuel R. Newborn Samuel R. Newborn, Executive Vice President and General Counsel (principal executive officer and Director) Date: May 13, 2011 /s/ Jay Emmett Jay Emmett, (Director) Date: May 13, 2011 /s/ Michael Goldstein Michael Goldstein, (Director) Date: May 13, 2011 /s/ Wade Massad Wade Massad, (Director) Date: May 13, 2011 /s/ Duminda DeSilva Duminda DeSilva, (Director) 2
